20

21

22

23

24

25

26

27

28

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JOSHUA BROWN, ) Case No. 2:19-cv-00759-BJR
)
Plaintiff, ) ORDER GRANTING MOTION FOR
) EXTENSION OF TIME TO FILE
Vv. ) DISMISSAL PAPERWORK
)
1.Q. DATA INTERNATIONAL, INC., _)
)
Defendant. )
)

 

 

 

The Court, having considered the Parties’ Motion to Extend the Deadline to File
Dismissal Paperwork by October 23, 2019, hereby GRANTS the Motion.

IT IS SO ORDERED this 18th day of September, 2019.

Basteare|etteeton

BARBARA JA@OBS ROTHSTEIN
UNITED STATES DISTRICT JUDGE

Presented by:
s/Amorette Rinkleib
Amorette Rinkleib

s/Amir Tadjedin
Amir Tadjedin

 
